AO 2458 (CASDRev. 02/18) Judgment in a Criminal Case
                                                                                                                      F
                                      UNITED STATES DISTRICT Co                                                       JUN 12 2019
                                           SOUTHERN DISTRICT OF CALIFORNIA
             UNITED STATES OF AMERICA
                                 v.
      EMERITA ELIZABETH MEilA-AY ALA (1)
                                                                               Case Number:        3:19-CR-01651-JAH

                                                                            Rebecca C Fish
                                                                            Defendant's Attorney
REGISTRATION NO.                 74513-298
D -
THE DEFENDANT:
lZI pleaded guilty to count(s)             One of the Information.
D was found guilty on count(s)
    after a plea of not guilty

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

    Title and Section I Nature of Offense                                                              Count
    18:1546 - Fraud and Misuse Of Visas, Permits, and Other Entry Documents (Felony)                   1




    The defendant is sentenced as provided in pages 2 through          2   of this judgment.
                                                                  --~'----
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
D Count(s)                                                                        dismissed on the motion of the United States.

lZJ Assessment :     $100.00 waived.


     JVTA Assessment*: $
D
     *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
lZI No fine                    D Forfeiture pursuant to order filed                                                   , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                            Tune 10 2019




                                                                                 · . JOHN A. HOUSTON
                                                                                 TED STATES DISTRICT JUDGE




                                                                                                                     3:19-CR-01651-JAH
AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

DEFENDANT:                 EMERITA ELIZABETH MEJIA-AYALA (1)                                       Judgment - Page 2 of 2
CASE NUMBER:               3:19-CR-01651-JAH

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 Time served as to count I.




 D     Sentence imposed pursuant to Title 8 USC Section l326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:
       D     at _ _ _ _ _ _ _ _ A.M.                          on
       D     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:
       D     on or before
       D     as notified by the United States Marshal.
       D     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

I have executed this judgment as follows:

       Defendant delivered on

at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                UNITED STATES MARSHAL



                                    By                     DEPUTY UNITED STATES MARSHAL




                                                                                                  3:19-CR-01651-JAH
